622 S.E.2d 336 (2005)
280 Ga. 118
HARMON
v.
HARMON.
No. S05F1812.
Supreme Court of Georgia.
November 21, 2005.
Reconsideration Denied December 15, 2005.
William Morgan Akin, Akin & Tate, LLC, Cartersville, for appellant.
Hannibal Frank Heredia, Perrotta, Cahn & Prieto, P.C., Cartersville, for appellee.
HUNSTEIN, Presiding Justice.
Timothy Lane Harmon appeals from the order entered in his divorce from Brenda Harmon, challenging the trial court's division of the parties' marital and nonmarital property. "The purpose behind the doctrine of equitable division of marital property is `to assure that property accumulated during the marriage be fairly distributed between the parties.' [Cit.]" Payson v. Payson, 274 Ga. 231, 232(1), 552 S.E.2d 839 (2001). "In equitable actions for divorce, the [factfinder] possesses broad discretion to distribute marital property to assure that property accumulated during the marriage is fairly divided between the parties. [Cits.]" Jones v. Jones, 264 Ga. 169, 441 S.E.2d 745 (1994). While each spouse is entitled to an allocation of the marital property based upon his or her respective equitable interest therein, Byers v. Caldwell, 273 Ga. 228, 229, 539 S.E.2d 141 (2000), an award is not erroneous simply because one party receives a seemingly greater share of the marital property. See Wright v. Wright, 277 Ga. 133(2), 587 S.E.2d 600 (2003); Mitchely v. Mitchely, 237 Ga. 138, 227 S.E.2d 34 (1976). An equitable division of marital property does not necessarily mean an equal division. Goldstein v. Goldstein, 262 Ga. 136(1), 414 S.E.2d 474 (1992). *337 See also Clements v. Clements, 255 Ga. 714(1), 342 S.E.2d 463 (1986); Stokes v. Stokes, 246 Ga. 765(3), 273 S.E.2d 169 (1980) (trier of fact may award whole or part interest in property to one spouse or require the parties to sell property). Reviewing all the evidence adduced in this case we cannot say that the trial court treated Mr. Harmon inequitably in its decision regarding what constituted a fair division between the parties of the marital property. Therefore, we hold that Mr. Harmon failed to carry his burden of proving error in the trial court's award to Ms. Harmon.
Judgment affirmed.
All the Justices concur.